

Execution Version
 
Exhibit 10.2(B)


AMENDMENT NO. 1 TO THE SERVICING AGREEMENT




This is Amendment No. 1 (the “Amendment”), dated as of June 1, 2007, by and
between BANK OF AMERICA, NATIONAL ASSOCIATION, as owner (the “Owner”), and WELLS
FARGO BANK, N.A., as servicer (the “Servicer”) to that certain Servicing
Agreement, dated and effective as of July 1, 2006 (the “Recon Servicing
Agreement”), between the Owner and the Servicer.
 


W I T N E S S E T H
WHEREAS, the Owner owns certain fixed-rate and adjustable-rate mortgage loans
(none of which are option ARM loans) purchased, from time to time, by the Owner
on a servicing-released basis (the “Mortgage Loans”);
 
WHEREAS, the Owner has sold, from time to time, and the Servicer has purchased,
from time to time, the servicing rights related to the Mortgage Loans pursuant
to that certain Flow Servicing Rights Purchase and Sale Agreement, dated as of
July 1, 2006 (the “Purchase Agreement”), between the Owner and the Servicer;
 
WHEREAS, the parties desire to set forth the terms and conditions as to the
servicing of the Mortgage Loans in which Servicer owns the servicing rights,
pursuant to this Recon Servicing Agreement until such time as set forth in a
Recon Acknowledgement Agreement between the parties hereto; and
 
WHEREAS, the Servicer and the Owner have agreed, subject to the terms and
conditions of this Amendment, that the Recon Servicing Agreement be amended to
reflect certain agreed upon revisions to the terms of the Recon Servicing
Agreement, which shall govern the servicing of the Mortgage Loans in which
Servicer owns the servicing rights until such time as set forth in a Recon
Acknowledgement Agreement between the parties hereto.
 
NOW, THEREFORE, the Servicer and the Owner hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein and other good and
valuable consideration, as follows:
 
1.  
Exhibit D of the Recon Servicing Agreement is in its entirety hereby deleted and
replaced with Exhibit A attached hereto.

 
Except as expressly amended and modified by this Amendment, the Recon Servicing
Agreement shall continue to be, and shall remain, in full force and effect in
accordance with its terms.
 
Upon execution of this Amendment, the Recon Servicing Agreement as it relates to
the Servicing Rights sold pursuant to the Purchase Agreement executed on or
before the date hereof where such Servicing Rights related to Mortgage Loans own
will be read to contain the above
 

 
 

--------------------------------------------------------------------------------

 

amendment, and any future reference to the Recon Servicing Agreement will mean
the Recon Servicing Agreement as so modified.
 
This Amendment shall be construed in accordance with the laws of the State of
New York, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with such laws.
 
This Amendment may be executed in one or more counterparts and by different
parties hereto on separate counterparts, each of which, when so executed, shall
constitute one and the same agreement.
 
This Amendment shall inure to the benefit of and be binding upon the Owner and
the Servicer under the Recon Servicing Agreement, and their respective
successors and permitted assigns.
 
Any capitalized term, not otherwise herein defined, shall have the meaning set
forth in the Purchase Agreement.
 


[Signatures Commence on the Following Page]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.
 


BANK OF AMERICA, NATIONAL ASSOCIATION,
as Owner


By:  /s/ Bruce W. Good                           
 
Name: Bruce W. Good
 
Title: Vice President
 






WELLS FARGO BANK, N.A.,
as Servicer


By: /s/ Laurie McGoogan                        
 
Name:  Laurie McGoogan
 
Title:   Vice President
 
























































[Signature Page of Amendment No. 1 to the Recon Servicing Agreement]

 
3

--------------------------------------------------------------------------------

 

EXHIBIT D
 
SERVICING SYSTEM GUIDELINES AND REQUIREMENTS
 
Loading/Updating Investor Headers
 
 
1.
Bank of America will provide investor header matrix for input on MSP by
Servicer. Updates/additions will occur monthly, including new investor header
detail for each new deal that is settled.

 
2.
The Servicer will load investor headers upon receipt or before month end. The
following fields will need to be updated on IN03: MS OPT, MS INV CNTRL NO, MS MO
DELQ, and MS JUST FL.

 
3.
The Servicer will update the investor headers on the first business day of the
next/following month to ensure that the correct loan accounts will appear on the
corresponding 413 file that will represent the new month’s activity.

 
Loading Account Numbers
 
 
1.
Upon receipt of a funding schedule, Bank of America will deliver a cross
reference of Servicer-to-Bank of America account numbers to the servicer. The
account numbers will be delivered in the tran 55 layout for loading in the next
Servicer MSP cycle.

 
2.
The Servicer will load account numbers on the first business day of the month to
ensure that the correct Bank of America account numbers will appear on the
corresponding 413 file that will represent the new month’s activity.

 
Automated Monetary Transaction File – 413
 
 
1.
Call Fidelity PowerCell and request installation of IP 1804

 
2.
On the first business day of the month, the financial transactions for the LSBO
portfolio will transmit from the Servicer MSP system to the Bank of America MSP
system.

 
Monthly Servicer File – Automated
 
 
1.
Call Fidelity PowerCell and initiate an SSR for the installation of IP 1804 and
the interchange set-up required to host and transmit this file.  This
enhancement will provide an automated month-end feed from the Servicer to Bank
of America for the LSBO portfolio identified by the corresponding investor
headers.  The feed will include all new loans purchased by Bank of America in
the previous month, as well as a maintenance file for all existing loans in the
LSBO portfolio

 
2.
Once installed, populate XX flag on the IN03 screen.  This flag will assist with
synchronizing the feeds received in the Monthly Servicer File and the
corresponding 413 file.

 
3.
Bank of America will receive and process the electronic file on the first
business day of the month for the previous month-end file.  Note:  This file
comes from the servicer automatically with the installation of the IP.

 

 
4

--------------------------------------------------------------------------------

 

Monthly Servicer File – Manual
 
For testing purposes, and in the event that the IP is not installed prior to
initial conversion, a manual process is in place to provide the Monthly Servicer
File data feed for remote MSP clients.
 
 
1.
The Servicer will load/update investor header information received from Bank of
America.

 
2.
The Servicer will send an email granting permission to Fidelity to provide the
manual feed of accounts in the assigned investor headers identified. The email
will contain the MSP client and corresponding investor/categories to be included
in the feed.

 
3.
Bank of America will receive and process the file on the first business day of
the month for the previous month-end file.



Note:  For licensed MSP clients, the servicer will install and use the existing
work-around EZTrieve process.  (This will require the installation, testing, and
implementation of the EZTrieve until the IP is ready.) The servicer will be
required to develop a test file and production files until the IP is available.
 
Reporting Requirements
 
Required reports for the LSBO project are as follows:
 
 
·
Scheduled Remittance Reports – Servicers send on a monthly basis.  We would like
this report by the 5th business day.

 
·
Delinquency Report – Report from the servicer to be sent by the 5th business
day.  If the servicer is a Fidelity client, we would like a P4DL
report.  Otherwise, a similar report will suffice.  LSBO would like this report
sent via e-mail or fax.

 
Note:  These reports are automatically generated when the cutoff is
calendared.  The reports are required for the LSBO project; reports in addition
to these may be reasonably required in a format mutually agreed by the Owner and
the Servicer.
 



 
5

--------------------------------------------------------------------------------

 
